Case: 19-10451   Date Filed: 06/22/2020   Page: 1 of 8



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10451
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:18-cv-00172-PAM-UAM



THOMAS BLIGH,

                                                            Plaintiff-Appellant,

                                  versus

COLLIER COUNTY, DISTRICT SCHOOL BOARD,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 22, 2020)

Before WILLIAM PRYOR, Chief Judge, BRANCH and GRANT, Circuit Judges.

PER CURIAM:
              Case: 19-10451     Date Filed: 06/22/2020   Page: 2 of 8



      This appeal arises from Thomas Bligh’s age discrimination suit against his

former employer, the District School Board of Collier County, Florida. After the

Board failed to renew his annual contract, Bligh sued under the federal Age

Discrimination in Employment Act and the Florida Civil Rights Act. See 29

U.S.C. § 623(a)(1); Fla. Stat. § 760.10(1)(a). The Board says that they terminated

Bligh because of poor performance, not his age. The district court granted

summary judgment in favor of the Board and, after de novo review, we affirm.

                                   *      *     *

      We analyze Bligh’s claims under McDonnell Douglas’s burden-shifting

framework. See Liebman v. Metro. Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir.

2015) (applying the framework to an ADEA claim); Mazzeo v. Color Resolutions

Int’l, LLC, 746 F.3d 1264, 1266 (11th Cir. 2014) (applying the framework to an

FCRA age discrimination claim). Here, neither party disputes that Bligh

established a prima facie case of age discrimination or that the Board articulated a

nondiscriminatory reason for not renewing his contract. See McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973) (identifying first two steps of the

framework). The issue on appeal is whether Bligh presented evidence that would

allow a reasonable factfinder to determine that the Board’s proffered reason was

pretextual—that is, that “the reasons given by the employer were not the real




                                          2
              Case: 19-10451     Date Filed: 06/22/2020   Page: 3 of 8



reasons for the adverse employment decision.” Combs v. Plantation Patterns, 106
F.3d 1519, 1528 (11th Cir. 1997).

      In trying to demonstrate pretext, a plaintiff cannot merely “recast an

employer’s proffered nondiscriminatory reasons or substitute his business

judgment for that of the employer.” Chapman v. AI Transp., 229 F.3d 1012, 1030

(11th Cir. 2000) (en banc). We do not “sit as a super-personnel department that

reexamines an entity’s business decisions.” Alphin v. Sears, Roebuck & Co., 940
F.2d 1497, 1501 (11th Cir. 1991) (citation omitted). If the proffered reason is one

that might motivate a reasonable employer, then the plaintiff “must meet that

reason head on and rebut it.” Chapman, 229 F.3d at 1030. And when an employee

is fired for poor performance, the “inquiry into pretext centers on the employer’s

beliefs, not the employee’s beliefs.” Alvarez v. Royal Atl. Developers, Inc., 610
F.3d 1253, 1266 (11th Cir. 2010).

      Bligh argues that summary judgment was improper because evidence

showed that the Board’s proffered reason for not renewing his employment

contract—poor performance—was a pretext for age discrimination. Even viewing

the record in the light most favorable to Bligh, we find no evidence that the

Board’s proffered nondiscriminatory reason was merely a pretext for age

discrimination. The facts surrounding Bligh’s appeal are well-known to the parties




                                          3
              Case: 19-10451      Date Filed: 06/22/2020   Page: 4 of 8



and are recounted in detail by the district court, so we mention only those aspects

of the record that are most important to our conclusion.

      The District School Board employed Bligh for roughly 25 years, until the

end of the school year in 2015. From 2000 onward, he served as the Assistant

Principal for Attendance and Discipline (APD) at Gulf Coast High School. From

2005 through 2015, Bligh worked under three principals: David Stump, Kenneth

Fairbanks, and Joseph Mikulski.

      All three principals raised concerns about Bligh’s performance. Stump

testified that Bligh was sometimes absent during incidents on campus. “We’d

radio, radio, radio, wouldn’t find him.” Bligh’s absence would force Stump to

administer the disciplinary process himself, including filling out paperwork and

meeting with parents.

      When Fairbanks took over, several of Bligh’s coworkers told him that Bligh

was often unavailable when a disciplinary or attendance issue arose. After several

months of observation, Fairbanks concluded that Bligh’s secretary ran the office:

handling disciplinary referrals, contacting students, and contacting parents.

According to Fairbanks, Bligh’s secretary expressed frustration about having to

handle Bligh’s work. Overall, Fairbanks’s impression was that Bligh avoided

dealing with “difficult” issues, such as fights, drugs, alcohol, and students swearing

at teachers. He claims to have repeatedly counseled Bligh that his performance



                                          4
              Case: 19-10451     Date Filed: 06/22/2020   Page: 5 of 8



was lacking and that he risked losing his job without improvement. On April 18,

2012, Fairbanks sent Bligh a letter memorializing a conversation with Bligh about

his performance. He wrote that Bligh’s performance “negatively impacts the

school since others have had to assume your responsibilities.” Further, an

Assistant Principle with Bligh’s experience “should be able to perform at a higher

level of proficiency than has been demonstrated in the past.”

      Things did not improve when Mikulski took over. Mikulski estimates that

he spoke with Bligh roughly ten times about his performance. Specifically,

Mikulski believed that Bligh was too lenient with students and failed to

consistently follow the district’s “discipline matrix,” which provided specific

penalties for various student conduct violations. Mikulski even began to suspect

that Bligh was deleting some discipline referrals rather than processing them. Like

Fairbanks before him, Mikulski shared his concerns with the district

superintendent, Kamela Patton.

      Between February 2014 and March 2015, Bligh met with Patton and her

staff on three occasions. Each time, she warned him that his position was in

jeopardy. Toward the end of the 2014 – 2015 school year, Mikulski informed

Bligh that that he would not remain APD.

      Bligh denies that his performance was deficient. He points to numerous

annual performance evaluations that rated him “effective.” These evaluations,



                                          5
               Case: 19-10451     Date Filed: 06/22/2020    Page: 6 of 8



Bligh says, would give a reasonable jury cause to doubt the Board’s official story.

But Bligh’s evaluations are only relevant insofar as they bear on the mindset of any

decisionmaker. While the annual evaluations may be evidence that Bligh had

redeeming qualities, they do not cast doubt on the specific performance issues

identified in, for instance, Fairbanks’s 2012 letter to Bligh or Bligh’s three

meetings with Patton. And as Patton stated in her deposition, “sitting in front of

me should also send a grave concern to any employee, let alone three times.”

      Given other evidence of performance issues, at least from the Board’s

perspective, Bligh’s annual evaluations do not create a triable issue over whether

Bligh was fired because of his age. This is especially true because of undisputed

record evidence that the state’s methodology for annual evaluations emphasized

instruction metrics rather than discipline and attendance metrics that were perhaps

more relevant to Bligh’s job duties.

      Bligh also says that the Board’s claims of poor performance are contradicted

by the testimony of two subordinates. He says that their testimony shows—

contrary to the Board’s assertions—that he was a visible presence on campus,

appropriately followed-up on disciplinary referrals, did not over delegate, and was

not too friendly with students. We note, though, that although both employees had

some nice things to say about their former boss, Bligh’s former secretary

confirmed that she approached Fairbanks because she was frustrated and believed



                                           6
               Case: 19-10451    Date Filed: 06/22/2020    Page: 7 of 8



that the office could benefit from additional guidance. In any event, none of this

disproves the Board’s claim of poor performance so much as it provides a different

perspective. But it is Patton’s and Mikulski’s perspectives that count, not those of

Bligh’s subordinates.

      Finally, Bligh makes two additional challenges, which we will address

briefly. First, he says that he has shown a “convincing mosaic” of circumstantial

evidence that would allow a jury to infer discriminatory intent. Smith v. Lockheed-

Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). Bligh points to the facts that

he was replaced by a younger APD, and that he was denied the opportunity—

offered to another assistant principle—to transfer to a different school in the

district. These “tiles” do not form a convincing mosaic. An otherwise lawful

termination does not become suspect simply because the Board hired a younger

replacement, nor because the Board did not shuffle someone it saw as a poor

performer to another school.

      Second, Bligh tries to prevail under a “cat’s paw” theory. His reliance on

this theory is misplaced. In a cat’s paw situation, “the harasser clearly causes the

tangible employment action, regardless of which individual actually signs the

employee’s walking papers.” Llampallas v. Mini-Circuits, Lab, Inc., 163 F.3d
1236, 1249 (11th Cir. 1998). But Bligh has shown no evidence of discriminatory




                                          7
              Case: 19-10451    Date Filed: 06/22/2020   Page: 8 of 8



intent by any employee in the school district, much less by someone in a position

to influence his employment.

      AFFIRMED.




                                         8